Dismissed and Memorandum Opinion filed October 23, 2003








Dismissed and Memorandum Opinion filed October 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01045-CR
____________
 
MATTHEW GEORGE DEETER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County, Texas
Trial Court Cause No.
958,479
 

 
M E M O R A N D U M  
O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed October 23, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and
Seymore.
Do Not Publish C Tex.
R. App. P. 47.2(b).